Nothing is disclosed in the finding of facts which shows that the plaintiff was subjected to such a degree of compulsion as to warrant the rendition of a judgment in his favor. The contract states that it was agreed that if the plaintiff was compelled to vacate the defendant's premises because of the sale of them, he was to receive the sum of $50 and moving expenses.
The word "compelled" may in some cases refer to compulsion exercised through the process of the courts, or through laws acting directly upon the parties. Such certainly is not the present case. The word "compelled," in its ordinary sense, means: to drive or urge with force; to constrain; oblige; necessitate, whether by physical or moral force. Webster's International Dictionary.
As applied to the agreement of Mr. Hayes, the meaning of the language, "if Mr. Ains is compelled to vacate my cottage on Ezra Street through my selling said cottage," is this: Mr. Ains may be compelled to leave through the terms of the sale by which the purchaser is to take immediate possession; or Mr. Ains may be compelled to leave by the action of the purchaser immediately upon his purchase notifying him to leave; or Mr. Ains may be compelled to leave by the action of the purchaser in immediately upon his purchase making it unreasonable to expect him to continue in possession, as, for example, by raising the rent to a prohibitive rental.
The record is also barren of facts which aliunde tend *Page 134 
to sustain the plaintiff's claim that he was compelled to vacate these premises because they had been sold. It does not here appear that either the defendant, or the party purchasing his property, did anything which the law condemns. There was no actual or threatened exercise of power possessed, or supposed to be possessed, over the plaintiff's person, or over the property which he occupied. It is not even claimed that the plaintiff was ever notified or requested to surrender possession of the property which had been leased to him by the defendant. There is nothing to suggest that this increase in the rental was arbitrary or unreasonable. Upon the other hand, it is fair to infer, from the facts found, that the owner of the property might have been justified in making an alteration in the charge for the use of his premises. The property had been improved, and the facts were not the same when the plaintiff vacated these premises as when he leased them. The only compulsion shown came from the plaintiff's inability to pay the rental of the property. This fact cannot be resorted to for the purpose of fastening liability upon the defendant.
   There is error, the judgment for the plaintiff is set aside, and the cause remanded for the rendition of judgment in favor of the defendant.
In this opinion the other judges concurred.